Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/22/2019, 05/18/2020, and 06/29/2020 were received and are being considered by the examiner.

Drawings
The drawings submitted on 03/22/2019 were received and are accepted by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



    PNG
    media_image1.png
    351
    373
    media_image1.png
    Greyscale
Claims 1-6 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hahn (U.S. 6027828).

With respect to claim 1, Hahn discloses in Fig. 2 (above) of a power cabinet (34 battery pack accessory stack) comprising:
	M modules sequentially stacked from top to bottom (Fig. 2),
	N hot swappable components (24 first set of electrical conductors, 32 second set of electrical conductors) in Fig. 1A and 1B, configured to lead out at least one of a power line signal (Col 2, L 46-57)
	N locking apparatuses (28 socket, 30 channel, 18 releasable latch, 20 hook)(Fig. 1A and 1B) (Col 2, L 51-53),
	wherein a pth module and a (p+1)th module are electrically connected by using a pth hot swappable component (24, 32) (Col 2, L 57-59),
	the pth module and a (p+1)th  module are connected by using a pth locking apparatus (28, 30, 18, 20) (Col 2, L 51-53),
	wherein M, N, and P are all integers and M>3, M = M-1, and 1≤p≤M-1, and

	the remaining modules of the at least three modules are battery modules (Col 3, L 6-9).

    PNG
    media_image2.png
    334
    406
    media_image2.png
    Greyscale


With respect to claim 2, Hahn discloses the pth hot swappable component (24, 32) comprises a pth hot swappable female end (electrical conductor 24 located on male face 14) and a pth hot swappable male end (electrical conductor 32 located on female face 16) that are electrically connected in cooperation with each other (Col 2, L 57-59),
one of the pth hot swappable female end (24) and the pth hot swappable male end is disposed on the pth module (Fig. 1A and 1B),
and the other is disposed on the (p+1)th module (Fig. 1A and 1B).

With respect to claim 3, Hahn discloses the pth locking apparatus (28, 30, 18, 20) comprises a pth locking female end (28, 30) and a pth locking male end (18, 20) that are connected in cooperation with each other (Fig. 1A and 1B),
th locking female end (28,30) and pth locking male end (18,20) is disposed on the pth module (Fig. 1A and 1B),
and the other is disposed on the (p+1)th module (Fig 1A and 1B).

With respect to claim 4, Hahn discloses the power cabinet (34) further comprises a base (40 accessory module) stacked below an Mth module (10 battery pack) (Fig. 2),
an (N+1)th hot swappable component configured to lead out at least one of the power line or the signal line (Col 3, L 17-2),
the Mth module (10) and the base (40) are electrically connected by using the (N+1)th hot swappable component ([abstract]),
the Mth module (10) and the base (4) are connected by using an (N+1)th locking apparatus Fig. 2, Fig. 1A, Fig. 1B)

With respect to claim 5, Hahn discloses the (N+1)th hot swappable component comprises an (N+1)th hot swappable female end (32) and an (N+1)th hot swappable male end (24) that are electrically connected in cooperation with each other (Col 2, L 46-57),
one of the (N+1)th hot swappable female end (32) and (N+1)th hot swappable male end (24) is disposed on the base (40) (Col 3, L 17-20),
and the other is disposed on the Mth module (10) (Col 2, L 46-57).

With respect to claim 6, Hahn discloses the (N+1)th locking apparatus comprises an (N+1)th locking female end and an (N+1)th locking male end that are connected (Col 2, L 57-59),
th locking female end and the (N+1)th locking male end is disposed on the base (40) (Col 3, L 17-20),
and the other is disposed on the Mth module (10) (Col 2, L 51-52).

With respect to claim 13, Hahn discloses in Fig. 2 (above) of a power cabinet (34  battery pack accessory stack) comprising:
	at least three modules sequentially stacked from top to bottom (Fig. 2),
	at least two hot swappable components (24 first set of electrical conductors, 32 second set of electrical conductors) in Fig. 1A and 1B, configured to leas out at least one of a power line signal (Col 2, L 46-57)
	multiple locking apparatuses (28 socket, 30 channel, 18 releasable latch, 20 hook)(Fig. 1A and 1B) (Col 2, L 51-53),
	wherein two neighboring modules are electrically connected by using a hot swappable component (24, 32) (Col 2, L 57-59),
	two neighboring modules are connected by using at least one locking apparatus (28, 30, 18, 20) (Col 2, L 51-53),
	at least one of the at least three modules is a battery management modules (10 battery pack) (Col 2, L 40), and
	the remaining modules of the at least three modules are battery modules (Col 3, L 6-9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn (U.S. 6027828) in view of Kwag et al (U.S. 9159974).

With respects to claims 7-9, Hahn discloses an (N+2)th hot swappable component (24, 32) configured to lead out at least one of the power line or the signal line, 
the first module (36 AM/FM personal stereo accessory module) and the top (38 cellular telephone module) are electrically connected by using the (N+2)th hot swappable component (Col 3, L 6-14), 
the first module (36) and the top (38) are connected by using an (N+2)th locking apparatus (Col 2, L 57-59),
th hot swappable component comprises an (N+2)th hot swappable female end (32) and an (N+2)th hot swappable male (24) end that are electrically connected in cooperation with each other (Col. 2, L 57-59),
one of the (N+2)th hot swappable female end (32) and (N+2)th hot swappable male end (24) is disposed on the top (38) (Fig. 2),
and the other is disposed on the first module (36) (Fig. 2),
the (N+2)th  locking apparatus comprises and (N+2)th locking female end (28,30) and an (N+2)th  locking male (18,20) end that are connected in cooperation with each other (Col 2, L 51-53),
one of the (N+2)th  locking female end and the (N+2)th locking male end is disposed on the top (38) (Fig. 2), 
and the other is disposed on the first module (36) (Fig. 2). 

Hahn does not disclose that the power cabinet further comprises a dome stacked above a first module as the top. 

Kwag discloses a battery pack (100) and teaches that it may include a dome (111 lid portion) and further teaches its cover of the battery stack (Fig. 2). 

It would have been obvious to one having ordinary skill in the art at the time that the application was filed to include a dome as the top of the battery cabinet disclosed by Hahn as taught by Kwag.

With respects to claim 10-12, Hahn discloses at least one of the pth hot swappable female end and the pth hot swappable male end is disposed on the pth module, while the other is disposed on the (p+1)th module,
th hot swappable female end and the (N+1)th hot swappable male end is disposed on the base (40), while the other is disposed on the Mth module (10), and
at least one of the (N+2)th hot swappable female end and the (N+2)th hot swappable male end is disposed on the dome top(38 - as set forth above in the rejection of claim 7), while the other is disposed on the first module (36).

Hahn does not disclose the use of a pth protection groove and a pth protection bracket located in the pth protection groove,
 that one of the pth protection groove and the pth protection bracket is disposed on the pth module and the other is disposed on the (p+1)th module,
 that one of the pth hot swappable female end (32) and the pth hot swappable male end (24) is disposed in the pth protection bracket, while the other is disposed in the pth  protection groove. 
the use of a (N+1)th protection groove and a (N+1)th protection bracket located in the (N+1)th protection groove,
 that one of the (N+1)th protection groove and the (N+1)th protection bracket is disposed on the base (40) and the other is disposed on the Mth module (10),
 that one of the (N+1)th hot swappable female end (32) and the (N+1)th hot swappable male end (24) is disposed in the (N+1)th protection bracket, while the other is disposed in the (N+1)th  protection groove,
the use of a (N+2)th protection groove and a (N+2)th protection bracket located in the (N+2)th protection groove,
th protection groove and the (N+2)th protection bracket is disposed on the dome top (38) and the other is disposed on the first module (36), or
 that one of the (N+2)th hot swappable female end (32) and the (N+2)th hot swappable male end (24) is disposed in the (N+2)th protection bracket, while the other is disposed in the (N+2)th  protection groove.

Kwag discloses a battery pack (100) and teaches the use of a pth protection groove (113 connection terminal portion) and a pth protection bracket (221 external terminal portion) located in the pth protection groove (113) (Col 8, L 5-9), and further teaches the structural support of the hot swappable components (115, 116, 222A, and 222B) (Fig. 3 and Fig. 9).

It would have been obvious to one having ordinary skill in the art at the time that the application was filed to place at least one of the pth, (N+1)th, and (N+2)th protection groove and a pth, (N+1)th, and (N+2)th protection bracket on the on the pth module, base, and dome top, while the other is placed on the (p+1)th, Mth, and first modules as taught by Kwag to further house and protect the hot swappable components as disclosed by Hahn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Maria Laios/Primary Examiner, Art Unit 1727